Citation Nr: 1108078	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-26 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of a lumbar spine strain with osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to June 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In March 2010, the Veteran testified at a video conference board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

In a March 2010 letter, the Veteran's private physician stated that the Veteran appears to be seriously impaired by his chronic low back and urges that he be provided a thorough evaluation.  At his March 2010 hearing, the Veteran also testified that his service-connected low back disability had gotten much worse in the last couple of years and testified that the frequency of his back flare-ups had been increasing.  Moreover, it is unclear whether the symptoms which the Veteran has described are indicative of degenerative disc disease (DDD) or intervertebral disc syndrome (IVDS) in addition to the diagnosed residuals of lumbar spine strain with osteoarthritis.  The Veteran's most recent VA orthopedic examination was conducted in January 2008.  He should be provided another VA orthopedic examination with adequate assessment of functional limitation as a result of pain or painful motion, to include functional loss during flare-ups and to address the Veteran's current residuals of lumbar spine strain with osteoarthritis.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where appellant claimed his condition worsened two years after his last examination, VA should have scheduled him for another examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); cf. VAOPGCPREC 11-95 (Apr. 7, 1995).  The Veteran has requested that the VA compensation examination be scheduled at the VA facility in Fayetteville, Arkansas, if possible.  

Finally, the Board notes that the Veteran's most recent VA treatment records are dated in May 2009.  Copies of any available VA records subsequent to May 2009 need to be obtained and incorporated in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466 (1998) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file).  .

Accordingly, the case is REMANDED for the following actions:

1.  VA should obtain any VA treatment records, dating from May 2009 to the present, and associate the records with the Veteran's claims file.

2.  After the development above has been completed to the extent possible, the Veteran should be afforded a VA orthopedic examination at the VA Medical Center in Fayetteville, Arkansas, if possible, to determine the current nature and severity of his residuals of a lumbar strain with osteoarthritis.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should report the range of motion measurements for the low back, in degrees.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should identify whether there is any evidence of DDD or IVDS of the lumbar spine.  If so, the examiner should opine whether any DDD and/or IVDS is part of the Veteran's service-connected residuals of lumbar spine strain with osteoarthritis.  If so, the examiner should identify whether the Veteran has had any incapacitating episodes during the course of his appeal that required physician prescribed bed rest.  

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

3.  Thereafter, VA should readjudicate the issue on appeal.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


